Source Gold Corp. and Thunder Bay Minerals Inc. JOINT VENTURE AGREEMENT regarding Twin Falls Claims TABLE OF CONTENTS 1.0 INTERPRETATION 2.0 FORMATION OF THE JOINT VENTURE 3.0 INTERESTS 4.0 MANAGEMENT COMMITTEE 5.0 OPERATOR 6.0 RIGHTS, DUTIES AND STATUS OF OPERATOR 7.0 EXPLORATION PROGRAMS 8.0 FEASIBILITY REPORT 9.0 PRODUCTION NOTICE 10.0 ELECTION TO CONTRIBUTE 11.0 OPERATOR’S FEE 12.0 MINE FINANCING 13.0 CONSTRUCTION 14.0 OPERATION OF THE MINE 15.0 PAYMENT OF MINE COSTS 16.0 DISTRIBUTION IN KIND 17.0 SURRENDER OF INTEREST 18.0 TERMINATION OF MINING OPERATIONS 19.0 THE PROPERTY 20.0 AREA OF COMMON INTEREST 21.0 INFORMATION AND DATA 22.0 LIABILITY OF THE OPERATOR 23.0 INSURANCE 24.0 RELATIONSHIP OF PARTIES 25.0 PARTITION 26.0 TAXATION 27.0 FORCE MAJEURE 28.0 NOTICE 29.0 WAIVER 30.0 AMENDMENTS 31.0 TERM 32.0 TIME OF ESSENCE 33.0 ASSIGNMENT ¾ RIGHT OF FIRST REFUSAL 34.0 SUCCESSORS AND ASSIGNS 35.0 GOVERNING LAW SCHEDULES: ScheduleAAccounting Procedure Schedule BDescription of Subject Mineral Claims Twin Falls THIS AGREEMENT made the
